DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities: “wherein the server producing” (liens 1-2) appears that it should be “wherein the server produces.”
Claim 8 is objected to because of the following informalities: “and or” (line 2) appears that it should be “and/or.”
Claim 11 is objected to because of the following informalities: “includes” (line 2) appears that it should be “includes:”.
Claim 13 is objected to because of the following informalities: “color,” (line 2) appears that it should be “color”.
Claim 19 is objected to because of the following informalities: “a prick and skin tests” (line 6) appears that it should be “prick and skin tests.”
Claim 20 is objected to because of the following informalities: “wherein the server processor further causing” (lines 1-2) appears that it should be “wherein the server processor further causes.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “camera sub-modules,” in claim 7, which corresponds have no corresponding structure; “a guidance module for guiding an operator of the server computer,” in claim 15, which has no corresponding structure; “a vaccination preparation module,” in claim 17, which has no corresponding structure; and “a vaccination scheduling module,” in claim 18, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “the server processor scoring the allergen injected into the patient’s body that caused the formation of the wheal to determine if a positive or negative reaction has occurred, wherein the scoring is reflective of the temperature reading and the wheal image and dimensions” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of scoring the injected allergen, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 7, the claim term “camera sub-modules” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the claimed subject matter was not sufficiently described such that a skilled artisan would know what the corresponding structure is.  Applicant may identify where the corresponding structure is in the specification or have the subject matter canceled from the claim(s).
For claim 15, the claim term “guidance module” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the claimed subject matter was not sufficiently described such that a skilled artisan would know what the corresponding structure is.  Applicant may identify where the corresponding structure is in the specification or have the subject matter canceled from the claim(s).
For claim 15, the claim language “the server processor of the server computer recommending one or more allergens that are to be injected into the patient’s body” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of recommending allergens, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 15, the claim language “the server processor of the server computing associating each allergen to be injected with one specific marker from the grid” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of recommending allergens, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 17, the claim term “vaccination preparation module” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the claimed subject matter was not sufficiently described such that a skilled artisan would know what the corresponding structure is.  Applicant may identify where the corresponding structure is in the specification or have the subject matter canceled from the claim(s).
For claim 17, the claim language “the server processor of the server computer recommending an antigen to be used” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of recommending an antigen, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 17, the claim language “the server processor of the server computer analyzing the inputs received and the antigens recommended to present a recommended vaccination” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of recommending an antigen, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 18, the claim term “vaccination scheduling module” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the claimed subject matter was not sufficiently described such that a skilled artisan would know what the corresponding structure is.  Applicant may identify where the corresponding structure is in the specification or have the subject matter canceled from the claim(s).
For claim 18, the claim language “the server processor calendaring the vaccination and updating the vaccination schedule for a facility based on the input received” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of calendaring the vaccination, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-20 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “the patient’s body” (line 11) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 1, the claim language “its” (line 23) lacks antecedent basis.  The claim is examined as “its” referring to wheal.
For claim 1, the claim language “its” (line 26) lacks antecedent basis.  The claim is examined as “its” referring to wheal.
For claim 1, the claim language “its” (line 27) lacks antecedent basis.  The claim is examined as “its” referring to wheal.
For claim 1, the claim language “its” (line 28) lacks antecedent basis.  The claim is examined as “its” referring to wheal.
For claim 1, the claim term “the scoring results” (line 33) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 5, the claim language “the temperature reading is not within a predetermined range computer based on the wheal dimensions” is ambiguous.  It appears that this phrase is grammatically incorrect and therefore the examiner is unsure of what its scope is.  The claim is examined as meaning “the temperature reading is not within a predetermined range computed based on the wheal dimensions.”
For claim 7, the claim language “camera sub-modules” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the examiner cannot ascertain the metes and bounds of the claim language since the corresponding structure cannot be found.  The claim is examined as meaning any structure that can perform the recited functions.
For claim 8, the claim term “a patient’s body” (line 2) is ambiguous.  Claim 7, from which claim 8 depends, already recites “the patient’s body.”  Therefore, it is unclear whether the same or whether a different patient’s body is being referred to.  The claim is examined under the former interpretation.
For claim 9, the claim language “wherein the server computer is capable of instantly computing the images” is ambiguous.  It is unclear whether the computation itself is instant (which would be impossible because any computation has to take at the very least nanoseconds to occur) or whether the start of the computation is instant.  The claim is examined as meaning real-time.
For claim 13, the claim language “applying a digital image processing method, such as the Markov method” is ambiguous.  It is unclear whether the Markov method is optional or required.  The claim is examined under the former interpretation.
For claim 14, the claim term “the numbers” (lines 2-3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 15, the claim language “guidance module” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the examiner cannot ascertain the metes and bounds of the claim language since the corresponding structure cannot be found.  The claim is examined as meaning any structure that can perform the recited functions.
For claim 15, the claim term “the back” (lines 9-10) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 17, the claim language “vaccination preparation module” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the examiner cannot ascertain the metes and bounds of the claim language since the corresponding structure cannot be found.  The claim is examined as meaning any structure that can perform the recited functions.
For claim 17, the claim term “the patient” (lines 7-8) lack antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 17, the claim terms “a user” (line 10) and “a user” (line 17) are ambiguous.  It is unclear whether these are the same user or different users.  The claim is examined under the former interpretation.
For claim 18, the claim language “vaccination scheduling module” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the examiner cannot ascertain the metes and bounds of the claim language since the corresponding structure cannot be found.  The claim is examined as meaning any structure that can perform the recited functions.
For claim 18, the claim term “the patient’s records” (line 7) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 18, the claim term “the patient’s skin test results” (line 9) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 19, the claim term “the results of the test” (lines 6-7) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Dependent claim(s) 2-20 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b).
Allowable Subject Matter
Claim(s) 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:
U.S. Patent Application Publication No. 2017/0245792 to Tversky et al. (hereinafter “Tversky”) discloses a computer implemented and automated method for detecting and measuring an allergic reaction using an electronic device and electronically monitoring and managing allergy treatment (Abstract) comprising: accessing (Fig. 6) (para [0080]), by a server computer (see “Server” in Fig. 6) (also see para [0080]-[0082]), an infrared electronic module (118) (Fig. 1) (para [0052]), wherein the infrared electronic module includes a body (as can be seen in Fig. 1), a handle, an infrared temperature sensor (para [0055]) connected to a microprocessor (para [0063]); wherein the server computer includes a server processor (“Engine,” Fig. 6) (para [[0080]), server memory (“Database,” Fig. 6) (para [0080]), and a server network interface (550) (Fig. 6) (para [0080]); the infrared electronic module obtaining a temperature reading of a wheal formed on the patient’s body (para [0044]-[0047]), wherein the wheal is formed as a form of reaction in response to an allergen injected into the patient’s body (para [0044]-[0047]); the server processor receiving the temperature reading of the wheal (para [0080]-[[082]), wherein receiving comprises wirelessly connecting the server processor with the infrared electronic module (para [0080]) and transmitting the temperature reading of the wheal from the infrared electronic module to the server processor (para [0080]); storing the temperature reading of the wheal in the server memory (para [0081]); analyzing the temperature reading of the wheal (para [0080]-[0082]); accessing a camera (122, which corresponds to 214 or 218) (Figs. 1 and 3) (para [0053]), wherein the camera includes a lens for capturing an image (124) (Fig. 1) (para [0053]); the camera obtaining an image of the wheal whose temperature was obtained by the infrared electronic module (para [0051]-[0053]), wherein the image capture includes focusing the lens of the camera on the wheal such that the entire wheal along with its dimensions are captured in the image (para [0051]-[0053]) (also see Table 1 and para [0095]-[0096]); the server processor receiving the captured image from the camera (para [0080]-[[082]), wherein receiving comprises wirelessly connecting the server processor with the camera (para [0080]) and transmitting the image of the wheal along with its dimensions from the camera to the server processor (para [0080]); storing the image of the wheal along with its dimensions in the server memory (para [0080]-[0082]); the server processor analyzing the image of the wheal and its dimensions (para [0080]-[0082]).
U.S. Patent Application Publication No. 2014/0163394 to Katz discloses the infrared electronic module includes a handle and a trigger button to operate the infrared electronic module (para [0105]).
U.S. Patent Application Publication No. 2017/0347938 to Mena Benito et al. discloses scoring the allergen injected into the patient’s body that caused the formation of the wheal to determine if a positive or negative reaction has occurred.
U.S. Patent Application Publication No. 2020/0066414 to Neff et al. discloses activating a camera by a server processor (para [0051]).
U.S. Patent Application Publication No. 2020/0365256 to Hayashitani et al. teaches displaying a scoring result on a user interactable user interface (para [0080]).
However, the prior art of record does not disclose and would not have rendered obvious the ordered combination of elements recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791